Citation Nr: 9923813	
Decision Date: 08/23/99    Archive Date: 08/27/99

DOCKET NO.  97-03 684A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for right 
knee disability.

2.  Entitlement to a rating in excess of 10 percent for the 
residuals of a right hand injury.

3.  Entitlement to a compensable rating for low back 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from October 1971 to March 
1979.

This case was previously before the Board of Veterans' 
Appeals (Board) in June 1995, at which time it was remanded 
for further development.  Following that development, the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, granted entitlement to service connection 
for right knee disability and for a low back disability.  The 
RO granted disability evaluations of 10 percent and 
noncompensable, respectively.  The RO confirmed and continued 
its prior denial of entitlement to service connection for the 
residuals of a right hand injury, for the residuals of a 
concussion including hearing loss disability, and for 
disability manifested by loss of balance.  Thereafter, the 
case was returned to the Board for further appellate action.

In December 1996, the RO received the veteran's Notice of 
Disagreement (NOD) with respect to the ratings assigned for 
right knee disability and for low back disability.  In 
January 1997, the RO issued a Statement of the Case (SOC) 
with respect to those issues, and the following month, he 
submitted a substantive appeal.  Thus, the Board has 
jurisdiction over those issues.  38 U.S.C.A. § 7104, 7105 
(West 1991 & Supp. 1999.); 38 C.F.R. §§ 20.200 - 20.202 
(1998).

By a rating action dated in May 1997, the Board granted 
entitlement to service connection for the residuals of a 
right hand injury.  It confirmed and continued denials of 
entitlement to service connection for the residuals of a 
concussion with bilateral hearing loss disability and for 
disability manifested by dizziness.

Later in May 1997, the RO assigned a 10 percent disability 
evaluation for the veteran's residuals of a right hand 
injury.  The RO noted that although it had not received an 
NOD with respect to the propriety of that rating, it retained 
jurisdiction over that issue in accordance with the United 
States Court of Appeals for Veterans Claims (formerly the 
United States Court of Veterans Appeals, hereinafter Court) 
holding in Holland v. Brown, 9 Vet. App. 324 (1996) (a grant 
of less than the maximum benefits sought did not constitute a 
full grant of benefits; and thus, the issue remained on 
appeal).  On July 29, 1997, the United States Court of 
Appeals for the Federal Circuit issued an order summarily 
reversing and remanding that decision.  Holland v. Gober, No. 
97-7045 (Fed. Cir. July 29, 1997).  

In light of that reversal, the RO's May 1997 award of service 
connection for the right hand disability constituted full 
award of benefits on the appeal initiated by the NOD on that 
issue.  As to the "compensation level", or rating, and 
effective-date elements or issues, a separate NOD was 
required in order for them to be placed in appellate status 
for the first time.  The veteran's testimony subsequently 
rendered at his hearing on appeal (June 1997) was sufficient 
to constitute his NOD with respect to the rating for the 
residuals of a right hand injury.  The RO did issue a 
Supplemental Statement of the Case (SSOC) (January 1998), 
which included that issue, and the representative's comments 
on VA Form 646, dated in March 1998, were sufficient to 
constitute a substantive appeal.  Consequently, the Board is 
of the opinion that it retains jurisdiction over the issue of 
entitlement to a rating in excess of 10 percent for the 
residuals of a right hand injury.

In its rating decision of December 1997, the RO stated that 
the issue of entitlement to service connection for 
degenerative arthritis of the hands was inferred from the 
evidence and that it was inextricably intertwined with the 
issue of entitlement to a higher evaluation.  However, after 
reviewing the evidence, the RO denied that claim.  Although 
notified of that decision in a January 1998 SSOC, the veteran 
did not submit an NOD or a substantive appeal with respect to 
that denial.  Accordingly, that issue is not properly before 
the Board, and it will not be considered below.

After reviewing the record, the Board is of the opinion that 
the issues of entitlement to higher evaluations for the 
residuals of a right hand injury and for low back disability 
require further development.  Accordingly, those issues will 
be the subject of a remand following the decision below.


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's right knee disability, manifested primarily 
by complaints of occasional pain and swelling, complaints of 
a little lack of endurance, and between 10 and 20 degrees of 
lost flexion, is productive of no more than slight 
impairment.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for right 
knee disability have not been met.  38 U.S.C.A. §§ 1155, 
5107(a)(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 
4.42, 4.45, 4.71a, Diagnostic Codes 5257, 5260, 5261 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim of entitlement to higher evaluation for his service-
connected right knee disability is plausible and thus well 
grounded within the meaning of 38 U.S.C.A. § 5107(a); see 
Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (a claim of 
entitlement to an increased evaluation for a service-
connected disability generally is a well-grounded claim). 

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, and 4.42 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of 
the service-connected disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to the disability

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the diagnostic codes of the Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (1998).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals, 
hereinafter Court) has considered the question of functional 
loss as it relates to the adequacy of assigned disability 
ratings.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  In 
DeLuca, the Court held that it is not enough for an examiner 
to state a range of motion.  Rather, 38 C.F.R. § 4.40 
required consideration of factors such as lack of normal 
endurance, functional loss due to pain, and pain on use; 
specifically limitation of motion due to pain on use 
including during flare-ups.  The Court also held that 
38 C.F.R. § 4.45 required consideration of weakened movement, 
excess fatigability, and incoordination.  Moreover, the Court 
stated that there must be a full description of the effects 
of the disability on the veteran's ordinary activity.  
38 C.F.R. § 4.10.  

In light of the foregoing, the Board is of the opinion that 
the veteran's claim for a higher evaluation for his right 
knee disability, residuals of a right hand injury, and low 
back disability are original claims that were placed in 
appellate status by Notices of Disagreement (NODs) expressing 
disagreement with an initial rating 

award.  As held in AB v. Brown, 6 Vet. App. 35, 38 (1993), 
"on a claim for an 
original or an increased rating, the claimant will generally 
be presumed to be seeking the maximum benefit allowed by law 
and regulation."  The distinction between an original rating 
and a claim for an increased rating may be important in terms 
of determining the evidence that can be used to decide 
whether the original rating on appeal was erroneous and in 
identifying the underlying NOD and whether VA has issued a 
Statement of the Case (SOC) or Supplemental Statement of the 
Case (SSOC).  

In regard to the appellant's contention that he is entitled to 
a higher disability rating for at least part of the original 
rating period following the grant of service connection for 
disability of the right knee, the rule from Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994) ("Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance."), is not applicable to 
the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.  Rather, at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found-a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

The service-connected right knee disability is rated in 
accordance with 38 C.F.R. § 4.71a, Diagnostic Code 5257.  
Under that code, a 10 percent rating is warranted for slight 
impairment of the knee with subluxation or lateral 
instability.  A 20 percent rating is warranted for moderate 
impairment of the knee with recurrent subluxation or lateral 
instability.  A 30 percent rating is warranted for severe 
impairment also with recurrent subluxation or lateral 
instability.

After reviewing the record, the Board is of the opinion that 
38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261 are also 
potentially applicable.  Under those diagnostic codes, a 10 
percent rating is warranted when flexion is limited to 45 
degrees or extension is limited to 10 degrees.  A 20 percent 
rating is warranted when flexion is limited to 30 degrees or 
extension is limited to 15 degrees.  A 30 percent evaluation 
is warranted when flexion is limited to 15 degrees or 
extension is limited to 20 degrees.  A 40 percent evaluation 
is warranted when extension is limited to 30 degrees, and a 
50 percent rating is warranted when extension is limited to 
45 degrees.

The service medical records show that in July 1974, the 
veteran sustained a mild strain of his right knee, manifested 
by effusion and slight laxity.  In January 1977, it was noted 
that his right knee was unstable due to injury.  In March 
1978, he was treated for right knee strain.  He complained of 
numbness in the knee and reported that it had given out once.  
There was slight medial collateral ligament laxity and 
tenderness, as well as a positive patella sign and slight pop 
and click on extension.

During a VA orthopedic examination in October 1991, the 
veteran reported that his right knee ached and that there was 
occasional mild swelling.  It reportedly popped when he went 
down stairs.  The relevant diagnoses were chondromalacia of 
the patella, mild ligamental strain, and recurrent catching 
in the right knee.

VA outpatient treatment records, dated in August 1994, show 
that the veteran complained of knee pain, worse on the left 
than the right.  

During a VA examination in December 1994, the veteran's gait 
was normal.  The range of knee motion was 120 degrees, 
bilaterally, and there was crepitus behind the patella but no 
instability.  Strength was 5/5 in the upper extremities and 
reflexes were 2 plus with no sensory deficits of the knees.  
The relevant diagnosis was retro-patellar pain syndrome, 
bilaterally.  

In June 1997, the veteran had a hearing at the Cleveland RO.  
He testified that his right knee disability was manifested by 
pain and swelling, popping, locking from time to time, 
stiffness, warmth, and tingling and numbness down to his 
toes.  He stated that he wore a knee brace on his own and 
that he had last received treatment for his knee 6 months 
earlier.  

In June 1997, the veteran was reexamined by VA.  He reported 
occasional pain and occasional stiffness with swelling, as 
well as a little lack of endurance in the right knee.  There 
were reportedly no flare-ups involving his knee, and he had 
not had surgery.  He was not wearing a knee brace.  He was 
not working, although the examiner stated that the veteran 
could perform his daily activities.  

On examination, the veteran demonstrated a normal gait, and 
heel and toe walking and squatting were normal.  There was 
little knee pain or tenderness and no pain with motion which 
ranged from 0 to 130 degrees.  There was no joint line pain, 
crepitus, effusion, or instability, and McMurray's sign was 
negative.  X-rays of the right knee were normal.  The 
relevant diagnosis was right knee strain.

The foregoing evidence shows that the veteran's right knee 
disability is manifested primarily by complaints of 
occasional pain and swelling and a little lack of endurance 
and between 10 and 20 degrees of lost flexion when compared 
with the expected range of motion of 140 degrees.  38 C.F.R. 
§ 4.71a, Plate II.  There is, however, no recurrent 
subluxation or lateral instability, and his gait is 
reportedly normal.  He states that he wears a knee brace; 
however, he has not required surgery, there is no evidence 
that he is being followed or that he has been prescribed 
medication for right knee disability.  Moreover, there is no 
evidence of associated weakness, muscle atrophy, excess 
fatigability, incoordination, sensory deficits, erythema, or 
color changes, and no evidence of flare-ups.  Although the 
veteran is currently unemployed, the recent record shows that 
he is able to perform his daily activities.  Accordingly, the 
Board is of the opinion that the veteran's right knee 
disability is productive of no more than mild impairment and 
that a rating in excess of 10 percent is not warranted.  

In arriving at this decision, the Board is aware that there 
has been evidence of crepitus in the right knee in the past.  
However, his right knee symptoms have remained essentially 
the same since 1991.  Therefore, the concept of staged 
ratings noted in Fenderson is not applicable.

The Board has also considered the possibility of referring 
this case to the Director of the VA Compensation and Pension 
Service for possible approval of an extraschedular rating 
commensurate with the average earning capacity impairment due 
exclusively to the veteran's service-connected right knee 
disability.  The governing norm in these exceptional cases 
is:  A finding that the case presents such an exceptional or 
unusual disability picture , with such related factors as 
marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  

Although the veteran is currently unemployed, he has not 
provided any evidence or identified any outstanding evidence 
to show that such unemployment is the result of his service-
connected right knee disability.  Notably, there is no 
documentation of work missed by the veteran or of termination 
from employment, mutual or otherwise, because of service-
connected disability.  Indeed, the recent record shows that 
he is able to perform his daily activities.  In essence, the 
evidence shows that the manifestations of his disabilities 
are those contemplated by the noncompensable evaluation which 
is based on the average impairment in earning capacity.  
Moreover, there is no evidence that he has required frequent 
hospitalization for right knee disability.  Accordingly, the 
Board finds no reason for referral of this case to the 
Director of VA Compensation and Pension purposes for a rating 
outside the regular schedular criteria.


ORDER

Entitlement to a rating in excess of 10 percent for right 
knee disability is denied.


REMAND

The veteran also seeks entitlement to a rating in excess of 
10 percent for the service-connected residuals of a right 
hand injury.  

The service medical records show that in September 1972, the 
veteran sustained a bursae on the proximal dorsal area of the 
right hand, after it was compressed between a tank and a tow 
bar.  X-rays of the hand were within normal limits.  

Records and reports from Buel Smith, M.D., dated from July 
1990 through April 1991, show that the veteran complained of 
bilateral arm pain with pain radiating into the index, 
second, and third digits.  He also experienced paresthesia in 
both hands and hypesthesia in the 2nd and 3rd digits of the 
right hand.  Magnetic resonance imaging (MRI) revealed a disc 
herniation at C6-C7 on the left, and in May 1991, the veteran 
underwent surgical fusion of C6-C7.  

The veteran's right hand disability is rated by analogy to 
impairment of the median nerve.  38 C.F.R. §§ 4.20, 4.124a, 
Diagnostic Code 8515 (1998).  Under that diagnostic code, 
disability ratings are assigned on the basis of whether the 
veteran has mild, moderate, or severe incomplete paralysis or 
complete paralysis of the median nerve. 

Potentially applicable diagnostic codes also include those 
which rate ankylosis of the fingers.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5216 - 5227 (1998).  Ratings from 
noncompensable to 60 percent are potentially available for 
residuals of the fingers of the dominant extremity, depending 
on which fingers are involved.  

Since October 1991, the veteran's right hand disability has 
been examined on several occasions by VA.  The 
manifestations, such as stiffness of the fingers, weakness, 
paresthesia, and recurrent pain, have variously been 
attributed to the service-connected residuals of a right hand 
injury and to the non-service-connected residuals of surgery 
to the veteran's cervical spine.  None of the recent 
examiners have rendered an opinion as to the degree of 
impairment attributable to the service-connected residuals of 
a right hand injury.  Such expert judgment is beyond the 
purview of the Board's decision making process.  See, e.g., 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Finally, the veteran seeks entitlement to a compensable 
rating for service-connected low back disability.  In DeLuca 
v. Brown, 8 Vet. App. 202 (1995), the Court held that 38 
C.F.R. §§ 4.40, 4.45 were not subsumed into the diagnostic 
codes under which a veteran's disabilities are rated.  
Therefore, the Board has to consider the "functional loss" 
of a musculoskeletal disability under 38 C.F.R. § 4.40, 
separate from any consideration of the veteran's disability 
under the diagnostic codes.  DeLuca, 8 Vet. App. 202, 206 
(1995).  Functional loss may occur as a result of weakness or 
pain on motion of the affected body part. 38 C.F.R. § 4.40 
(1998).  The factors involved in evaluating, and rating, 
disabilities of the joints include: weakness; fatigability; 
incoordination; restricted or excess movement of the joint; 
or, pain on movement. 38 C.F.R. § 4.45 (1998).  These factors 
do not specifically relate to muscle or nerve injuries 
independently of each other, but rather, refer to overall 
factors which must be considered when rating the veteran's 
joint injury.  DeLuca, 8 Vet. App. 202, 206-07 (1995).

The Court has held that when the medical evidence is 
inadequate, VA must supplement the record by seeking an 
advisory opinion or ordering another medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Halstead v. 
Derwinski, 3 Vet. App. 213 (1992).

The service medical records show that the veteran was treated 
on several occasions for muscle strain and musculoskeletal 
abnormality.

In October 1991 the veteran underwent VA neurologic and 
orthopedic examinations.  Forward bending at the waist was 
variously reported as 90 degrees or being able to bring his 
fingertips to within 4 inches of the floor.  He could extend 
backward to 15 degrees.  Lateral flexion was accomplished to 
30 degrees, bilaterally, while rotation was accomplished to 
25 degrees, bilaterally.  There was mild tenderness of the 
sacral paravertebral muscles without muscle spasm.  The 
relevant diagnosis was lower back condition, secondary to 
injury.

During a VA examination on December 5, 1994, paravertebral 
muscle spasms were noted in the lumbar spine, and tenderness 
was elicited at L5-S1 level.  The veteran demonstrated a 
lesser degree of forward flexion (45 degrees) than he had in 
October 1991.  The relevant diagnosis was lumbosacral strain 
with limitation of motion.  

During the May 1996 VA orthopedic examination, the veteran 
had some lumbosacral soreness and tenderness and some pain 
with motion.  He could forward flex to 80 degrees and could 
extend, laterally bend, and rotate to 20 degrees with pain at 
the extremes.  The diagnosis was chronic lumbosacral strain.

During his June 1997 hearing on appeal, the veteran testified 
that his back problems, in part, caused him to cease 
employment as a truckdriver.

In June 1997, the veteran underwent a VA orthopedic 
examination. He had some lumbosacral tenderness but no spasms 
were identified.  He could flex his back to 90 degrees and 
extend, bend, and rotate to 30 degrees, with pain at the 
extremes of motion.  X-rays revealed minimal 
spondylolisthesis with pedicle defect at L5 and early minimal 
arthritis with slight right scoliosis.  The diagnosis was 
lumbosacral strain with spondylolisthesis and arthritis.  

The most recent VA examination report does not discuss 
whether the veteran has weakness, fatigability or 
incoordination.  Atrophy is not discussed.  In light of the 
foregoing, the Board would be remiss if it were to attempt to 
decide the issue on appeal without first obtaining all the 
pertinent evidence that is missing by scheduling the veteran 
for another VA disability compensation examination.  
Accordingly, the case is remanded for the following actions:


1.  The RO should request that the 
veteran provide the names, addresses, and 
approximate dates of treatment or 
examination, for all health care 
providers who may possess additional 
records relevant to the issues of 
entitlement to higher evaluations for the 
residuals of a right hand injury and/or 
for low back disability.  After obtaining 
any necessary authorization, the RO 
should request copies of all indicated 
records not currently on file directly 
from the providers.  The RO should 
request that the veteran also provide any 
additional relevant medical records he 
may possess. 

2.  When the foregoing actions are 
completed, the RO should schedule the 
veteran for an orthopedic examination to 
determine the extent of the veteran's 
residuals of a right hand injury and of 
his low back disability.  All indicated 
tests and studies should be performed, 
and any indicated consultations should be 
scheduled.  The claims folder and a copy 
of this remand must be made available to 
the examiner for review.  As to the right 
hand disability, the examiner should also 
identify which fingers, if any, on the 
right hand are ankylosed, and if so, 
whether such ankylosis is favorable or 
unfavorable.  Whether ankylosis is 
favorable or unfavorable must be 
determined in accordance with the 
provisions set forth in the notes 
preceding 38 C.F.R. § 4.71a, Diagnostic 
Codes 5216-5219 and 5220-5227 (1998).  

The report of examination should be 
comprehensive and include a detailed 
account of all manifestations of the 
service-connected disabilities.   

As to the back disability, the examiner 
is specifically directed to the following 
areas:

a. Pain on Motion/Functional Loss. The 
examiner should provide complete and 
detailed discussion with respect to any 
weakness; fatigability; incoordination; 
restricted movement; atrophy; or pain on 
motion.  The examiner should provide a 
description of the effect, if any, of 
pain on the function and movement of the 
back.  See DeLuca v. Brown, 8 Vet. App. 
202 (1995); See 38 C.F.R. § 4.40 (1998) 
(functional loss may be due to pain, 
supported by adequate pathology).

b. Range of Motion. The examiner should 
expressly provide the ranges of motion of 
the back, expressed in degrees. The 
examiner should comment on the presence, 
or absence of, pain accompanying this 
movement and its effect on the functional 
use of the veteran's back.  

Regarding any flare-ups or periods of 
increased disability described by the 
veteran, the examiner should elicit 
information regarding the frequency, 
duration, precipitating cause and source 
of relief.  

The examiner should also render an 
opinion as to the degree of impairment 
attributable to the veteran's low back 
and right hand disabilities (e.g., 
slight, moderate, or severe).  All 
opinions must be supported by complete 
rationale.

3.  The RO should also schedule the 
veteran for a neurologic examination to 
determine the extent of neurologic 
disability associated with the veteran's 
residuals of a right hand injury.  All 
indicated tests and studies should be 
performed, and any indicated 
consultations should be scheduled.  The 
claims folder must be made available to 
the examiner so that the relevant medical 
history may be reviewed.  The examiner 
should render an opinion as to the degree 
of neurologic impairment attributable to 
the veteran's right hand disability 
(e.g., slight, moderate, or severe 
incomplete paralysis or complete 
paralysis).  That opinion must be 
supported by clear and complete 
rationale.

4.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented. 
Specific attention is directed to the 
examination reports. If the examination 
reports do not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action. 38 C.F.R. § 4.2 
(1998) ("if the [examination] report 
does not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes."). Ardison v. Brown, 6 Vet. 
App. 405, 407 (1994).  

5.  When the requested actions have been 
completed, the RO should undertake any 
other indicated development and then 
readjudicate the issues of entitlement to 
a rating in excess of 10 percent for the 
residuals of a right hand injury and of 
entitlement to a compensable rating for 
low back disability.  In so doing, the RO 
must consider all potentially applicable 
Diagnostic Codes and the concept of 
"staged ratings" noted in Fenderson v. 
West, 12 Vet. App. 119 (1999).  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, he and his 
representative must be furnished a 
Supplemental Statement of the Case on all 
issues remaining in appellate status and 
afforded an opportunity to respond.  
Thereafter, if otherwise in order, the 
case should be returned to the Board for 
further appellate action.

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue. The veteran need 
take no action until he is otherwise notified.



		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals


 

